



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Overland, 2017 ONCA 776

DATE: 20171010

DOCKET: C59502

Pepall, van Rensburg and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gay Overland

Appellant

Gay Overland, acting in person

Peter Fraser, for the respondent

Heard and released orally: October 3, 2017

On appeal from the conviction entered on July 25, 2014
and the sentence imposed on October 8, 2014 by Justice E. Gareau of the Ontario
Superior Court, sitting without a jury.



REASONS FOR DECISION

[1]

The sole issue on the conviction appeal is ineffective assistance of
trial counsel. The appellant has a number of complaints: that she did not
receive the Crowns disclosure consisting of recordings of her conversation
with the undercover agent; that her lawyer did not communicate with her, except
to tell her of court dates; that he did not advance her defence, including by
calling witnesses that she thought would assist; and that he promised her that
she would be acquitted.

[2]

The record does not support these assertions and, in some instances,
directly contradicts them. The appellant was provided with electronic versions
of transcripts and voice recordings. The communications between the appellant
and her counsel are voluminous and include notes and letters confirming consultations
and discussions about witnesses and trial strategy, as well as the strength of
the Crowns case.

[3]

Counsel was clearly aware of and advanced the defence the appellant wished
to advance: that she had not set the fires and that her admissions in the
recorded conversations were a form of play-acting.

[4]

We see no deficiency in the trial counsels representation of the
appellant and there was no miscarriage of justice in this case.

[5]

The conviction appeal is dismissed.

[6]

As for the appellants sentence appeal, leave is granted but the appeal
is dismissed. The appellant has served her sentence and we see basis to
interfere with the restitution order.

S.E. Pepall J.A.

K. van Rensburg J.A.

Fairburn J.A.


